Citation Nr: 0703922	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  04-42 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Eligibility for non-service connected pension.

2.  Entitlement to service connection for arthritis of the 
right knee.

3.  Entitlement to service connection for heart disease.

4.  Entitlement to service connection for gastrointestinal 
disease.

5.  Entitlement to service connection for pulmonary disease.  



ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran had recognized guerilla service from June 1943 to 
November 1945 and service with the Regular Philippine Army 
from November 1945 to February 1946.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a January 2004 decision letter and rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.  

In December 2006, the Board, by written correspondence, asked 
the veteran if he desired representation.  The veteran was 
also told that if no response was received within 45 days, it 
would assume that he did not desire representation.  The 
veteran did not respond.  As such, no additional action in 
this regard is warranted.


FINDINGS OF FACT

1.  In December 2003, the service department verified that 
the appellant had recognized guerrilla service from June 1943 
to November 1945 and regular Philippine Army service from 
November 1945 to February 1946.  

2.  Arthritis of the right knee did not have its onset in 
service, arthritis of the right knee did not manifest to a 
degree of 10 percent disabling within one year of separation 
from service, and current arthritis of the right knee is not 
otherwise etiologically related to the appellant's service.  

3.  Heart disease did not have its onset in service, heart 
disease did not manifest to a degree of 10 percent disabling 
within one year of separation from service, and current heart 
disease is not otherwise etiologically related to the 
appellant's service.  

4.  Gastrointestinal disease did not have its onset in 
service and current gastrointestinal disease is not otherwise 
etiologically related to the appellant's service.  

5.  Pulmonary disease did not have its onset in service and 
current pulmonary disease is not otherwise etiologically 
related to the appellant's service.  



CONCLUSIONS OF LAW

1.  The appellant does not have recognized active military 
service for purposes of eligibility for VA nonservice-
connected pension benefits.  38 U.S.C.A. §§ 101, 107 (West 
Supp. 2005); 38 C.F.R. §§ 3.1, 3.3, 3.7, 3.40, 3.203 (2006).

2.  The criteria for service connection for arthritis of the 
right knee have not been met.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

3.  The criteria for service connection for heart disease 
have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

4.  The criteria for service connection for gastrointestinal 
disease have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

5.  The criteria for service connection for pulmonary disease 
have not been met.  38 U.S.C.A. §§  1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA does not apply to the appellant's claim for non-
service connected pension benefits.  The only issue before 
the Board is whether the appellant had qualifying service to 
establish eligibility for the benefits sought.  The record 
includes service department certification of the veteran's 
service.  Because qualifying service and how it may be 
established are outlined in statute and regulation and 
because service department certifications of service are 
binding on VA, the Board's review is limited to interpreting 
the pertinent law and regulations.  As it is the law, and not 
the facts, that are dispositive of the appeal, the duties to 
notify and assist imposed by the VCAA are not applicable to 
this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  The Court has recognized that enactment of the VCAA 
does not affect matters on appeal from the Board when the 
question is limited to statutory interpretation.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000).

With regard to the appellant's claims for service connection, 
VA satisfied the duty to notify by means of letters to the 
appellant from the RO dated in April and June 2003.  The 
April 2003 letter provided notice with regard to his claim 
for entitlement to service connection for arthritis of the 
right knee and the June 2003 letter provided notice with 
regard to his other service connection claims.  This notice 
was provided to the appellant prior to initial adjudication 
of the claim by the RO in January 2004.  The appellant was 
told of the requirements to establish a successful claim, 
advised of his and VA's respective duties, and asked to 
submit information and/or evidence, which would include that 
in his possession, to the RO.  The timing and content of 
these letters complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Although the appellant was not provided with notice with 
regard to the downstream elements of disability ratings and 
effective dates, he is not prejudiced by this procedural 
defect.  As the Board is denying the claims for service 
connection any questions as to the effective dates and 
disability ratings to be assigned are rendered moot.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  Service medical records are 
associated with the claims file as are records and reports 
from private treatment providers.  The RO requested and 
received records from Veterans Memorial Medical Center, 
satisfying the only request made by the appellant for VA 
assistance.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).  However, merely filing a claim for benefits and 
showing a current illness does not trigger these duties.  
VA's duty to provide a medical examination is not triggered 
unless the record contains competent evidence that the 
claimed disability began during service or within an 
applicable presumptive period, and evidence of an association 
between the claimed disability and that event, illness or 
injury in service.  38 U.S.C.A. § 5103A; McLendon v. 
Nicholson, 20 Vet App. 79, 80 (2006).  In this case, the only 
disease reported during service was malaria, as self reported 
at that time by the appellant.  While the appellant claims 
that he has had aches and pains, there is no competent 
evidence of record that any of the appellant's claimed 
disabilities are associated with that malaria.  The Board is 
aware of the appellant's statement, in his claim received in 
April 2003, that he had malaria is service and since then his 
"health condition is not ok" and that he has "symptoms of 
cold" and chills when the weather is cold, and that he had 
to quit smoking because of stomach, chest and back pains.  
The Board finds that these statements are not competent 
evidence of an association between any in-service malaria and 
his present claimed disabilities.  VA thus declines to 
provide medical examinations in this case.  

The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.   See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant has not claimed that VA has failed to comply with 
the notice requirements of the VCAA.


Non-service connected pension

The appellant is not a veteran for the purposes of 
eligibility for non-service connection pension benefits under 
Title 38, Chapter 15 of the United States Code.  

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2006).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the U.S. pursuant to the military order of the President 
dated July 26, 1941, including among such military forces 
organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander
in Chief, Southwest Pacific Area, or other competent 
authority in the Army of the United States, shall not be 
deemed to have been active military, naval, or air service 
for the purposes of any law of the U.S. conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits, which do not 
include non-service connected pension benefits authorized by 
Title 38, Chapter 15 of the U.S. Code.  38 U.S.C.A. § 107(a) 
(West 2002); 38 C.F.R. §§ 3.40, 3.41 (2005).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a) (2006).  
With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
the following: (1) service of four months or more; (2) 
discharge for disability incurred in the line of duty; or (3) 
ninety days creditable service based on records from the 
service department such as hospitalization for 90 days for a 
line of duty disability.  38 C.F.R. § 3.203(b) (2006).

The veteran has submitted an otherwise untitled Enlistment 
Record, authenticated in February 1994 and an Affadavit of 
Philippine Army Personnel, dated in February 1946 showing 
service in G Co 2nd Bn 65th Inf Regt from June 1943 to 
February 1946.  Also listed on the affidavit is a present 
organization of 11th Co, 3rd Prov. Bn 6th Sta.  These 
documents show active military, naval, or air service as 
described in 38 U.S.C.A. § 107 and do not satisfy the 
evidentiary requirements set out in 38 C.F.R. § 3.203(b).

In December 2003, the service department certified the 
appellant's service as recognized guerrilla service from June 
1943 to March 1945 and regular Philippine Army service from 
November 1945 to February 1946.  This certification is 
binding on VA such that VA has no authority to change or 
amend the finding.  Duro v. Derwinski, 2 Vet. App. 530 
(1992).  

The appellant's service does not satisfy eligibility 
requirements for entitlement to non-service connected pension 
benefits pursuant to Title 38, Chapter 15 of the United State 
Code.  In cases such as these, where the law is dispositive, 
the claim must be denied because of the lack of legal merit 
or the lack of entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  


Service Connection

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the 
evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), 
the Court held, in pertinent part, that the law requires only 
the Board address its reasons for rejecting evidence 
favorable to the claimant.  The Federal Circuit has also held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi,  3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Heart disease and arthritis may be presumed to have been 
incurred in service, although not otherwise established as 
such, if manifested to a degree of ten percent or more within 
one year of the date of separation from service.  38 U.S.C.A.  
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A.  
§ 1101(3) and 38 C.F.R. § 3.309(a).  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

Service medical records consist of a discharge medical 
examination dated in March 1946 and a report of a physical 
examination dated in November 1945.  The only disease or 
injury documented is that the veteran contracted malaria 
during service.  No relevant diseases or disorders were 
noted. 

The record is absent for any other medical evidence that the 
veteran suffered from malaria.  The first post-service 
evidence of any illness or injury is a March 1992 
electrocardiograph report, from the Veterans Memorial 
Hospital, indicating that the appellant suffered from lateral 
wall ischemia and left anterior hemiblock.  

Also of record, is an October 1996 x-ray report stating an 
impression of osteoarthritis of the right knee and June 2003 
clinic notes with an assessment of chronic obstructive 
pulmonary disease, both from the Veterans Memorial Hospital.  
An October 1998 medical report from Ormoc Gut Clinic lists a 
diagnosis of a duodenal / gastric ulcer.  The veteran thus 
has presented evidence that he currently suffers from heart 
disease, arthritis of the right knee, a gastric/duodenal 
ulcer, and chronic obstructive pulmonary disease.  

The record is absent for any evidence that these conditions 
are related to the veterans service.  Indeed, there is no 
competent evidence expressing an opinion as to the etiology 
of these illnesses.  

In his April 2003 claim, the appellant stated that his 
disabilities are related to his service.  He explained that 
he had contracted malaria during service and that since then 
his health has not been "ok."  He explained that he had 
symptoms of cold, always chilling if the weather was cold and 
that he had to quit smoking due to his stomach, back and 
chest pains.  

While the veteran is competent to state that he chills and 
experiences pain, as a layperson he is not competent to 
provide evidence of the etiology of his observable symptoms.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The veteran essentially argues that he has had continuity of 
symptomatology since service.  Yet, there is a complete lack 
of any complaint, treatment, or diagnosis of any of the 
veteran's claimed disabilities for more than forty years 
since his discharge from service.  In rendering a 
determination on the merits of a claim, the lack of evidence 
of treatment may bear on the credibility of the evidence of 
continuity.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  
This lengthy period without treatment is evidence that there 
has not been a continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Finally, since there is no evidence 
of arthritis of the right knee or heart disease within one 
year of discharge from service, the provisions of 38 C.F.R. § 
3.307 and 3.309(a) are inapplicable.  

Thus, no evidence of record shows the veteran to have 
suffered from his claimed disabilities during service or for 
many years after service.  Nor is there any competent 
evidence of a nexus between his claimed disabilities and his 
service.  Therefore his claims for service connection must be 
denied.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of- the-doubt rule.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 
(2006).  .


ORDER

Eligibility for nonservice-connected pension is denied.

Entitlement to service connection for arthritis of the right 
knee is denied.

Entitlement to service connection for heart disease is 
denied.

Entitlement to service connection for gastrointestinal 
disease is denied.

Entitlement to service connection for pulmonary disease is 
denied.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


